HLD-005                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-3367
                                       ___________

                          IN RE: EDWARD McLAUGHLIN,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                       (Related to Crim. No. 3-12-cr-00179-001)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   February 3, 2022

      Before: CHAGARES, Chief Judge, PORTER and FUENTES, Circuit Judges

                              (Opinion filed: July 12, 2022)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Petitioner Edward McLaughlin filed a mandamus petition requesting that we direct

the District Court to rule on his pending motion to vacate his sentence pursuant to 28

U.S.C. § 2255. By order entered June 16, 2022, the District Court denied McLaughlin’s

§ 2255 motion in part and granted it in part. That same day, the District Court entered an



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Amended Judgment in McLaughlin’s criminal case and sentenced him to 180 months in

prison followed by three years supervised release.

       In light of the District Court’s action, McLaughlin’s mandamus petition no longer

presents a live controversy. Therefore, we will dismiss it as moot. See Blanciak v.

Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur

during the course of adjudication that . . . prevent a court from being able to grant the

requested relief, the case must be dismissed as moot.”).




                                              2